DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2015/0002425 A1) in view of Perez et al. (USPN 2017/0222456 A1).

As to claim 1, Lee teaches 
a pen including a battery (Lee ‘425 at least fig. 5 - pen input circuit 168 including power source 550 (battery or capacitor) and [0131] "power source including a battery or a capacitor", fig. 6 – power source 610), the pen comprising: 
a switch (see Lee ‘425 at least [0011] “In accordance with an aspect of the present disclosure, a method for controlling a mode of a digitizer in a user device is provided. The method includes detecting an input unit by scanning the digitizer, measuring at least one parameter corresponding to the input unit, and controlling switching of the digitizer to a mode according to a result of the measurement of the at least one parameter.”; [0015]; [0055] “an insertion/removal sensing switch 169”; [0059] “The controller 110 may detect the input unit 168 by scanning the touch screen 190, measure at least one parameter at the position of the input unit 168, and switch the touch screen 190 to a mode corresponding to the measured parameter. The controller 110 may compare the measured parameter with a predetermined threshold and switch the mode”; [0078] “An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 
a resonance circuit including an inductor (see Lee ‘425 at least fig. 5 - pen input circuit 168 including coil 510 (inductor), fig. 6 – coil 621), the resonance circuit configured to:
output a first resonance signal with respect to when the pen is in contact with a touch screen of an electronic device, wherein the first resonance signal is used by the electronic device to identify a position of the pen in contact with the touch screen of the electronic device (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input 
output a second resonance signal when the pen is housed in a housing space of the electronic device (Lee ‘425 at least figs. 3, 8, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168"; [0171] At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. …. 
a switch controller configured to, when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B and [0078] "When the input unit 168 is used, the input unit 168 may be extended or removed from the user device 100. An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 168 to the controller 110. The insertion/removal sensing switch 169 may be configured so as to directly or indirectly contact the input unit 168, when the input unit 168 is inserted. Therefore, the insertion/removal sensing switch 169 may output, to the controller 110, a signal corresponding to insertion or removal of the input unit 168 depending on whether the insertion/removal sensing switch 169 contacts the input unit 168 directly or indirectly."; [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 
Lee does not directly teach a pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field formed in the electronic device; and control the switch to charge the battery of the pen via the pen charging circuit.
Perez teaches 
a pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field formed in the electronic device (see Perez at least figs. 2C, 3C, 4 and [0035] "the hinge 106 may recharge a battery within the stylus 300 through inductive charging."; [0038] "the stylus 300 may receive power from the hinge 106 through inductive charging."; [0041] "The laptop 
control the switch to charge the battery of the pen via the pen charging circuit (see Perez at least figs. 2C, 3C, 4, [0035] "FIG. 2C is a cross-sectional view of the hinge 106 of the laptop computer 100 showing the receptacle 114 for holding the stylus 300 according to another example embodiment. In this example, the hinge 106 may recharge a battery within the stylus 300 through inductive charging. The circuitry of the hinge 106 may include a coil 206 through which an electric current may flow to induce a varying amount of magnetic flux to recharge a battery within the stylus 300"; [0038] "FIG. 3C is a side view of the stylus 300 according to another example embodiment. In this example, the stylus 300 may receive power from the hinge 106 through inductive charging. The stylus 300 may include a coil 304 through which a varying amount of magnetic flux may propagate to induce an electric current in the coil 304 to recharge a battery within the stylus 300. The varying amount of magnetic flux may be provided by the hinge 106 of the laptop computer 100"; [0040] "the laptop computer 100 may sense for the stylus 300 (402). Based on sensing for the stylus 300, the laptop computer 100 may determine whether the stylus 300 is present in the receptacle 114 (404). The laptop computer 100 may sense for the stylus 300 and/or determine whether the stylus 300 is in the receptacle 114 by determining whether.... an electronic device is in proximity to the coil 206 of the hinge 106"; and [0041] "The laptop computer 100 may charge the stylus 300 by providing electrical power to the stylus 300 via the ... coils 206, 304"); and
Pen housing detection and charging is well known in the art and would be obvious to incorporate. The results of the combination would have been predictable and resulted in 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Lee ‘425 is found in at least paragraphs [0039] “those of ordinary skill in the art will recognize that various changes and modifications of the various embodiments described herein can be made without departing from the scope and spirit of the present disclosure” and [0220] “While the present disclosure has been shown and described with reference to various embodiments thereof, it will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present disclosure”.

As to claim 2, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein, when an intensity corresponding to the second resonance signal is equal to or less than an intensity of a first range and exceeds an intensity of a second range, the switch controller is configured to control the switch to charge the battery of the pen via the pen charging circuit (see Lee ‘425 at least figs. 5-13 and Perez at least figs. 2C, 3C and 4).



As to claim 5, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein the first resonance signal is generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in at least one among a plurality of coils included in the touch screen of the electronic device (see Lee ‘425 at least figs. 5-13 and Perez at least figs. 2C, 3C and 4).

As to claim 6, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein the second resonance signal is generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in a detecting sensor of the electronic device (see Lee ‘425 at least figs. 5-13 and Perez at least figs. 2C, 3C and 4).

As to claim 7, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein the switch comprises a MOSFET element (note MOSFET transistors are well known switching components in the art and would be obvious to incorporate).

As to claim 21, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein the resonance circuit further comprises a capacitor (see Lee ‘425 at least fig. 5 - pen input circuit 168 including power source 550 (battery or capacitor) and [0131] "power source including a battery or a capacitor" and fig. 6 – capacitor 622).

As to claim 22, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), the pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field generated in a detecting sensor of the electronic device (see Perez at least figs. 2C, 3C, 4, [0035] "FIG. 2C is a cross-sectional view of the hinge 106 of the laptop computer 100 showing the receptacle 114 for holding the stylus 300 according to another example embodiment. In this example, the hinge 106 may recharge a battery within the stylus 300 through inductive charging. The circuitry of the hinge 106 may include a coil 206 through which an electric current may flow to induce a varying amount of magnetic flux to recharge a battery within the stylus 300"; [0038] "FIG. 3C is a side view of the stylus 300 according to another example embodiment. In this example, the stylus 300 may receive power from the hinge 106 through inductive charging. The stylus 300 may include a coil 304 through which a varying amount of magnetic flux may propagate to induce an electric current in the coil 304 to recharge a battery within the stylus 300. The varying amount of magnetic flux may be provided by the hinge 106 of the laptop computer 100"; [0040] "the laptop computer 100 may sense for the stylus 300 (402). Based on sensing for the stylus 300, the laptop computer 100 may determine whether the 

As to claim 23, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection), wherein, when an intensity corresponding to the second resonance signal is less than the predetermined threshold, the switch controller is configured to control the switch to deactivate the pen charging circuit from charging the battery of the pen. (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B and [0078] "When the input unit 168 is used, the input unit 168 may be extended or removed from the user device 100. An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in order to operate in response to insertion and removal of the input unit 168. The insertion/removal sensing switch 169 may output signals corresponding to insertion and removal of the input unit 168 to the controller 110."; [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168"; [0171] At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. … the user device .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2015/0002425 A1) in view of Perez et al. (USPN 2017/0222456 A1), further in view of Lee (USPN 2010/0277327 A1). 

As to claim 4, Lee ‘425 and Perez teach the pen of claim 1 (see above rejection). 
Lee ‘425 and Perez do not directly teach wherein the pen further comprises a communication circuit configured to provide the electronic device with information relating to a power level of the battery. 
Lee '327 teaches wherein the pen further comprises a communication circuit configured to provide the electronic device with information relating to a power level of the battery (see at least Abstract "The power shortage reminding module is suitable for monitoring a remaining power of the active touch pen and prompting the touch display panel to send out a reminding signal for charging the active touch pen", figs. 1-3 and [0006], [0028]).
It would have been obvious to one of ordinary skill in the art to combine the battery monitoring of Lee '327 with the electronic device of Lee ‘425 and Perez in order for the active touch pen to be timely charged which prevents the power of the active touch pen from being exhausted in use (see Lee '327 at least Abstract).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the 

Note: References cited include just some examples that Examiner feels best explain the prior art rejection. However, the entire references teach the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 

Applicant argues – 
“Claim 1 recites a pen including a battery, the pen comprising: 
a switch;
a resonance circuit, including an inductor, the resonance circuit configured to:
output a first resonance signal when the pen is in contact with a touch screen of an electronic device, wherein the first resonance signal is used by the electronic device to identify a position of the pen in contact with the touch screen of the electronic device;
output a second resonance signal when the pen is housed in a housing space of the electronic device;

a switch controller configured to, when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch to charge the battery of the pen via the pen charging circuit
[Emphasis Added].
Support for the above-identified amendment can be found in the specification as filed, such as in paragraphs [0040], [0042], [0045], [0047], [0093], [0113], and [0124]. No new matter has been added. The amendment renders the § 103 rejection moot because none of the cited references teaches or suggests at least the aforementioned, emphasized features of Claim 1.”

Examiner disagrees – 
As to claim 1, Lee teaches 
a pen including a battery (Lee ‘425 at least fig. 5 - pen input circuit 168 including power source 550 (battery or capacitor) and [0131] "power source including a battery or a capacitor", fig. 6 – power source 610), the pen comprising: 
a switch (see Lee ‘425 at least [0011] “In accordance with an aspect of the present disclosure, a method for controlling a mode of a digitizer in a user device is provided. The method includes detecting an input unit by scanning the digitizer, measuring at least one parameter corresponding to the input unit, and controlling switching of the digitizer to a mode according to a result of the measurement of the at least one parameter.”; [0015]; [0055] “an 

output a first resonance signal with respect to when the pen is in contact with a touch screen of an electronic device, wherein the first resonance signal is used by the electronic device to identify a position of the pen in contact with the touch screen of the electronic device (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168, pressing of a button in the input unit 168, and the height h of a pen point 430 of the input unit 168 above the pen recognition panel 460."; [0171] At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. The feedback signal corresponds to a control signal transmitted to the input unit by the user device. The input unit receives the control signal, charges the variable capacitor 640 with the received control signal, and generates a resonant frequency by controlling the resonant circuit 620. For example, the feedback signal may include a signal detected by the generated resonant frequency. In addition, the user device may measure the strength of the feedback signal (e.g., a value larger than a predetermined value), ….. a digital communication value included in the feedback signal (e.g., 01011), information about short-range communication of the input unit such as WiFi, Bluetooth, ZigBee, and/or the like. In this manner, the user device may determine … the power state of the input unit using various values that are fed back from the input unit or measured." - 
output a second resonance signal when the pen is housed in a housing space of the electronic device (Lee ‘425 at least figs. 3, 8, [0107] "An inductive magnetic field is generated based on the current in the coil (e.g., 510 in FIG. 5) of the resonant circuit of the input unit 168 and the pen recognition panel 460 detects the inductive magnetic field from a loop coil in a signal reception state, thereby detecting the position and pressure of the input unit 168"; [0171] At operation S1022, the controller may determine the presence or absence of the input unit or the state of the input unit by analyzing a feedback signal received from the input unit. …. In addition, the user device may measure the strength of the feedback signal (e.g., a value larger than a predetermined value), ….. a digital communication value included in the feedback signal (e.g., 01011), information about short-range communication of the input unit such as WiFi, Bluetooth, ZigBee, and/or the like. In this manner, the user device may determine … the power state of the input unit using various values that are fed back from the input unit or measured." - note strength of feedback signal (i.e. presence or absence of the input unit or the state of the input unit) would be different for a mounted pen and a pen in contact with a touch screen);
a switch controller configured to, when an intensity corresponding to the second resonance signal exceeds a predetermined threshold, control the switch (see Lee ‘425 at least figs. 1, 3, 5, 9A & 9B and [0078] "When the input unit 168 is used, the input unit 168 may be extended or removed from the user device 100. An insertion/removal sensing switch 169 is provided in an internal area of the user device 100 into which the input unit 168 is inserted, in 
Lee does not directly teach a pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with 
Perez teaches 
a pen charging circuit configured to charge the battery of the pen using a resonance signal generated by the inductor of the resonance circuit resonating with an electromagnetic field formed in the electronic device (see Perez at least figs. 2C, 3C, 4 and [0035] "the hinge 106 may recharge a battery within the stylus 300 through inductive charging."; [0038] "the stylus 300 may receive power from the hinge 106 through inductive charging."; [0041] "The laptop computer 100 may charge the stylus 300 by providing electrical power to the stylus 300 via the ... coils 206, 304" - note inductor (coil 304) generates a resonance signal/provides power); and 
control the switch to charge the battery of the pen via the pen charging circuit (see Perez at least figs. 2C, 3C, 4, [0035] "FIG. 2C is a cross-sectional view of the hinge 106 of the laptop computer 100 showing the receptacle 114 for holding the stylus 300 according to another example embodiment. In this example, the hinge 106 may recharge a battery within the stylus 300 through inductive charging. The circuitry of the hinge 106 may include a coil 206 through which an electric current may flow to induce a varying amount of magnetic flux to recharge a battery within the stylus 300"; [0038] "FIG. 3C is a side view of the stylus 300 according to another example embodiment. In this example, the stylus 300 may receive power from the hinge 106 through inductive charging. The stylus 300 may include a coil 304 through which a varying amount of magnetic flux may propagate to induce an electric current in the coil 304 to recharge a battery within the stylus 300. The varying amount of magnetic flux may be provided by the hinge 106 of the laptop computer 100"; [0040] "the laptop computer 100 may 
Pen housing detection and charging is well known in the art and would be obvious to incorporate. The results of the combination would have been predictable and resulted in modifying Lee ‘425 with the well known pen housing detection and charging of Perez. One of ordinary skill in the art would have recognized that the results of the combination provide power to the stylus if the stylus is inside the recess and is less than fully charged. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Support for modifying Lee ‘425 is found in at least paragraphs [0039] “those of ordinary skill in the art will recognize that various changes and modifications of the various embodiments described herein can be made without departing from the scope and spirit of the present disclosure” and [0220] “While the present disclosure has been shown and described with reference to various embodiments thereof, it will be understood by those skilled in the art 
For at least these reasons, Claim 1 and its dependent claims are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin et al. (USPN 2015/0205382 Al) teaches a pen including a battery and a resonance circuit (see at least fig. 1 - resonant circuit 12, battery 18); 
Kim et al. (USPN 2017/0123520 Al) teaches an input device configured to sense the presence of stylus in a recess and charge the stylus (see at least [0016] "user input device 100 may comprise a recess 106 configured to receive a stylus 108.... In some examples user input device 100 may be configured to sense the presence of stylus 108 in recess 106, and may send information regarding the sensed presence of the stylus to a computing device. The computing device may use this information as input to select user input modes, for example. Further, in some examples, user input device 100 may be configured to charge the stylus via a charger located within or adjacent to recess 106.", [0044], [0084]); 
Bakken et al. (USPN 2013/0106723 Al) teaches charging pen/stylus when mounted (see at least figs. 6B, 7A, 7B and [0043] "FIGS. 6A and 6B illustrate example methods for connecting or affixing active stylus 20 to a touch-sensitive device 52 for inductive charging of active stylus 20......active stylus 20 is connected, tethered, or attached to a touch-sensitive device using one or more connectors 62. Connectors 62 may be any suitable connectors, such as one or more 
Weber (USPN 2011/0162894) teaches charging pen/stylus when mounted (see at least fig. 5 and [0036] "Once the stylus has been returned to the dock 408, in operation 512 the battery 304 recharges via the dock 408."); 
Atkinson et al. (USPN 2015/0049052 Al) teaches charging pen/stylus when mounted (see at least figs. 2 - stylus 106, cavity 206, and fig. 7); 
Otsuka et al. (USPN 2016/0190839 Al) teaches a switch for battery charging (see at least [0004] For instance, JP H06-110595 A discloses a tablet PC including a hole-shaped storage part 
Kurasawa et al. (USPN 2017/0108972 A1) teaches a switching component is an electric field type transistor (hereinafter, called a MOSFET transistor) (see at least [0118]); and 
Mercea et al. (USPN 2014/0078116 A1) teaches detecting a pen in a housing and charging the pen (see at least figs. 1, 2, 5-9, [0078] "as long as the active pen 100 continues to detect a charging voltage at its charging contact, the active pen 100 may determine that it is docked"; [0081] "the electronic device 300 may check whether it has detected the presence of the active pen 100 in the charging dock"; [0111] "the electronic device 300 may check whether it has detected the presence of the active pen 100 in the charging dock. The electronic device 300 may check for the presence of the active pen 100 as often as is required so as not to miss a pen swap. In one example, the electronic device 300 samples the voltage level of the control contact 318 once every second to determine if an active pen is present in the charging dock. However, more frequent or less frequent sampling may be used."; [0154] "The electronic device 900 may also be configurable to detect whether the active pen 800 is present in the charging dock, as shown at 504. For example, the electronic device 900 may be configurable to periodically sample the voltage level on the control contact 918. Alternatively or additionally, 
a switch electronically connected to the pen input circuit, the pen charging circuit, and the battery (see at least figs. 1 - signal transmission module 108, additional circuitry 109 (including switching modules), battery 110 and [0028] "additional circuitry 109 may comprise one or more switching modules .... in the case that the battery module 110 comprises rechargeable batteries, a switching module may be configurable to control the delivery of power from an external power source to the battery module 110 for charging the batteries."). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        5/7/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623